DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Claims 1-13 are currently pending.
The Affidavit under 37 CFR 1.132 filed 9/7/22 is insufficient to overcome the rejection of claims 1-13 based upon Zeng in view of Kim as set forth in the last Office action because: the data provided in the affidavit is not commensurate in scope with the present claims nor persuasive to show that the claimed invention would be nonobvious over the applied prior art. Please see response to arguments, including the Affidavit of 9/7/22, in the Response to Arguments section below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2017/0069848, “Zeng”) in view of Kim et al. (KR 10-2014-0144550, a machine translation of which is made of record, hereinafter “Kim”).
Regarding claims 1 and 13, Zeng teaches a display device (e.g., OLED device, [0016], [0081]) comprising an organic optoelectric device comprising an anode and cathode facing each other ([0010], [0035]), an organic layer comprising, for example, a transport layer, between the anode and cathode ([0016]), and a light emitting layer comprising compounds reading on chemicals formulas 2, 3, and 4 (first and second compounds, see e.g., [0099] – [0114], [0097], [0104]). Zeng additionally teaches that the groups corresponding to the claimed Y1 and Y2 (i.e., G2 and R5, [0097] – [0103]) may be phenyl groups (see [0103] wherein G2 and R5 may be “aryl” groups and [0090] where the term “aryl” may mean a substituted phenyl group). 	While Zeng teaches that the light emitting layer may include additional host materials (e.g., [0173]), Zeng fails to specifically teach the inclusion of a compound reading on presently claimed Chemical formula 1. However, in the same field of endeavor of compounds for use in OLED type display devices (p. 14, Technical Field and Background), Kim teaches to include a compound reading on presently claimed Chemical Formula 1 in order to provide the device with a host that allows for good light emitting efficiency, lifespan properties, and low driving voltage (see, e.g., Formula H-44, H-51, H-52, reproduced below, and see p. 6 of Korean language application of Kim; see also generally pp. 7-9 of machine translation). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have used a compound such as those taught by Park in the luminescent layer of Zeng for their improved efficiency and lifespan properties (e.g., pp. 7-9).
    PNG
    media_image1.png
    155
    103
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    91
    82
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    78
    86
    media_image3.png
    Greyscale

Regarding claims 2-4, the compounds of modified Zeng may read on the claimed structures of, for example, Chemical Formula 1-3, 1-3a, and 1-3a-I (e.g., Kim, chemical compounds H-44, H-52, p. 6, citing to Korean language application of Kim). For example, with regard to compound H-44 of Kim shown above, this corresponds to the claimed Chemical Formula 1-3a-I wherein Z1-Z3 are N, L1 is a diaryl arylene group, X1 is S, and R1 and R9 are aryl groups. That is, Kim teaches specific compounds that read on the general compounds presently claimed. 
Regarding claim 5, modified Zeng additionally teaches that Z1 to Z3 may be nitrogen (e.g., Kim, chemical compounds H-44, H-52, p. 6, citing to Korean language application of Kim).
Regarding claim 6, modified Zeng additionally teaches a compound having a substituent corresponding to the claimed R1 group being, for example, an aryl group (e.g., Kim, chemical compounds H-44, H-52, p. 6, citing to Korean language application of Kim).
Regarding claims 7 and 8, Zeng teaches the inclusion of compounds reading on, for example Chemical Formula 2D wherein the groups corresponding to the claimed Y1 and Y2 groups may be phenyl groups ([0103], [0112] – [0114], see, for example but not limited to, the compound reproduced below; see also [0090]). Additionally Zeng teaches that the groups corresponding to the claimed R groups may be hydrogen atoms (see compound below, [0103], [0112] – [0114], [0090]). 
    PNG
    media_image4.png
    105
    200
    media_image4.png
    Greyscale

Regarding claim 9, Zeng additionally teaches the inclusion of a compound reading on, for example, Chemical Formula 4-1 (Zeng, e.g., [0104]).
    PNG
    media_image5.png
    176
    231
    media_image5.png
    Greyscale

Regarding claims 10 and 11, the compounds of modified Zeng may read on the claimed structures of, for example, Chemical Formula 1-3a, (e.g., Kim, chemical compounds H-44, H-52, p. 6, citing to Korean language application of Kim) and Zeng teaches that a compound corresponding to claimed compound Chemical Formula 2B (see, e.g., [0035], [0113], [0114]). 
Regarding claim 12, Zeng additionally teaches the inclusion of a compound reading on claimed Chemical Formula 4-1 (see Zeng, for example, [0099] – [0112] and see entire document).

Response to Arguments
Applicant’s arguments filed 9/7/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments that are relevant to the current rejections are addressed below. 
Applicant argues that Zeng fails to teach the combination of a first and second host material. However, Zeng teaches the combination of host compounds (see broadly [0094] – [0096] and see [0131], wherein the mixture of host materials may include a third or additional compound). As described above, in the same field of endeavor Kim teaches to include a compound reading on presently claimed Chemical Formula 1 in order to provide the device with a host that allows for good light emitting efficiency, lifespan properties, and low driving voltage (see, e.g., Formula H-44, H-51, H-52, reproduced below, and see p. 6 of Korean language application of Kim; see also generally pp. 7-9 of machine translation). Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant asserts that unexpected results overcome the obviousness rejection.  The examiner respectfully disagrees.  Although the applicant appears to have shown that the results are preferred, the applicant has failed to show that the results are necessarily unexpected and unexpected to a degree sufficient to overcome obviousness.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.  Please see MPEP §716.02. The burden is on the applicant to establish results are unexpected and significant.  The evidence relied upon should establish that the differences in results are in fact unexpected, unobvious, commensurate in scope with the claims, and of both statistical and practical significance.  See MPEP §716.02(b) and §716.02(d). The applicant is reminded that an affidavit or declaration must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP §716.02(e). 	Applicant refers to data showing improved performance based on a host material D-41 (see Remarks of 9/7/22, pp. 16-17 and Affidavit of 9/7/22). The Examiner notes however that this data is not commensurate in scope with the claims. While D-41 is a species that is described by the broader claimed compounds, it is not clear from the data in the specification or provided in the affidavit or remarks of 9/7/22 that every compound described by the claimed host compounds performs in a similar and improved manner over the known host compounds. 	Furthermore, as described above, Zeng teaches that it may be useful to include an additional compound in the host material mixture (e.g., [0131]) and Kim teaches to include a compound reading on presently claimed Chemical Formula 1 in order to provide the device with a host that allows for good light emitting efficiency, lifespan properties, and low driving voltage (Kim, see, e.g., Formula H-44, H-51, H-52, reproduced below, and see p. 6 of Korean language application of Kim; see also generally pp. 7-9 of machine translation). That is, Kim recognizes that including its host material improves efficiency, lifespan properties, and driving voltages, which is what is described as being helpful about the compounds by the Applicant in the affidavit and remarks of 9/7/22. Thus, the prior art teaches to include compounds reading on those claimed for the reasons that Applicant finds the properties helpful: to improve efficiency, lifespan properties, and driving voltages. The Examiner therefore maintains that it would have been obvious to the person of ordinary skill in the art at the time of filing to have used a compound such as those taught by Park in the luminescent layer of Zeng for their improved efficiency, lifespan properties, and driving voltages (e.g., pp. 7-9).
Therefore, claims 1-13 are rejected as described above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782